DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract exceeds the 150 word limit. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 21, and 23  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Honeck (US 20100082000 A1).
Regarding claim 1, Honeck discloses a peel-away sheath assembly (Fig. 1) for insertion of a blood pump, the peel- away sheath assembly (Fig. 1, catheter 10) comprising: a peel-away sheath hub (Fig. 1, hub 14); and a peel-away sheath body (Fig. 1, tubular member 22) comprising: a proximal end (Fig. 1, proximal end 27) connected to the peel-away sheath hub (Fig. 1, hub 14), a distal end (Fig. 1, distal end 29), an outer layer (Fig. 6, outer sheath 32) defining an outer radius (Fig. 6, outer sheath 32) of the peel-away sheath body (Fig. 1, tubular member 22), an inner layer (Fig. 6, inner sheath 34) defining a first lumen (Fig. 6, lumen 24) of the peel-away sheath body (Fig. 1, tubular member 22) with an inner radius (Fig. 6, inner sheath 
Regarding claim 2, Honeck discloses the peel-away sheath assembly of claim 1, wherein the reinforcing layer (Fig. 6, reinforcing member 30) is a hypotube (Fig. 6, reinforcing member 30).  
The Examiner notes that a hypotube is a tube that is beneath some layer and in which the layer is another tube.  Additionally, the reinforcing member 30 of Honeck is disposed between an outer sheath 32 and an inner sheath 34 and thus the reinforcing member 30 of Honeck is a hypotube.
Regarding claim 3, Honeck discloses the peel-away sheath assembly of claim 2, wherein the reinforcing layer (Fig. 6, reinforcing member 30) comprises at least two circumferential discontinuities (Fig. 7, partition 40).

    PNG
    media_image1.png
    301
    562
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 7 of Honeck
Regarding claim 4, Honeck discloses the peel-away sheath assembly of claim 3, wherein the at least two circumferential discontinuities (Fig. 7, partition 40) each comprise slits (See Examiner’s Annotated Figure 1) formed in a surface of the hypotube (Fig. 6, reinforcing member 30).
Regarding claim 5, Honeck discloses the peel-away sheath assembly of claim 4, wherein the slits (See Examiner’s Annotated Figure 2) on the surface of the hypotube (Fig. 6, reinforcing member 30) are parallel to one another (Paragraph 0060 for parallel ribs 72 and thus have parallel slits between the ribs.) and are uniformly spaced along a length of the hypotube (Fig. 6, reinforcing member 30 and see paragraph 0060).
Regarding claim 6, Honeck discloses the peel-away sheath assembly of claim 4, wherein the slits (See Examiner’s Annotated Figure 1) on the surface of the hypotube (Fig. 6, reinforcing member 30) have a length in a circumferential direction (Fig. 7), wherein the length of the slits (See Examiner’s Annotated Figure 1) is substantially identical for all slits (See Examiner’s Annotated Figure 1).
Regarding claim 7, Honeck discloses the peel-away sheath assembly of claim 4, the slits (See Examiner’s Annotated Figure 1) comprising: a set of first slits (See Examiner’s Annotated Figure 1), each slit of the set of first slits having a center (Fig. 7, partition 40), wherein centers (Fig. 7, partition 40) of each slit in the set of first slits (See Examiner’s Annotated Figure 1) form a first slit axis (Fig. 7, partition 40) along the length of the hypotube (Fig. 6, reinforcing member 30), and -2-Application No. 16/414,474Docket Number: ABIO 3.OF-034 [124] a set of second slits (See Examiner’s Annotated Figure 1), each slit of the set of second slits (See Examiner’s Annotated Figure 1) having a center (Fig. 7, partition 40), wherein centers (Fig. 7, partition 40) of each slit in the set of second slits (See Examiner’s Annotated Figure 1) 
Regarding claim 8, Honeck discloses the peel-away sheath assembly of claim 4, further comprising first and second peel-away lines (Fig. 2, two slits 59) on a surface of the peel-away sheath body (Fig. 2, tubular member 22), wherein at any longitudinal location along the peel-away sheath body (Fig. 2, tubular member 22), the first slit axis (See Examiner’s Annotated Figure 1) is at a same circumferential location (paragraph 0049) as the first peel-away line (Fig. 2, two slits 59) and the second slit axis (See Examiner’s Annotated Figure 1) is at a same circumferential location (paragraph 0049) as the second peel-away line (Fig. 2, slit 59).
Regarding claim 9, Honeck discloses the peel-away sheath assembly of claim 8, wherein at least one of the peel-away lines (Fig. 2, two slits 59) is located on an inner surface of the peel-away sheath body (Fig. 2, tubular member 22).  The Examiner notes that the slit 59 of Honeck are thin openings that go through the peel-away sheath body and are also located on the inner surface of the peel-away sheath body.
Regarding claim 10, Honeck discloses the peel-away sheath assembly of claim 8, wherein at least one of the peel-away lines (Fig. 2, two slits 59) is located on an outer surface of the peel-away sheath body (Fig. 2, tubular member 22).
Regarding claim 11, Honeck discloses the peel-away sheath assembly of claim 8, wherein the first and second peel-away lines (Fig. 2, two slits 59) are diametrically opposed from one another (paragraph 0049).
Regarding claim 12, Honeck discloses the peel-away sheath assembly of claim 8, the peel-away sheath hub (Fig. 1, hub 14) further comprising: a proximal (Fig. 5, proximal end 16) conical portion (Fig. 5, recess 48a and 48b form together and are shaped such that the main lumen is tapered (paragraph 0039) which a taper is a conical shape), and a distal (Fig. 5, distal end 18) cylindrical portion (Fig. 2, distal end 18).
Regarding claim 13, Honeck discloses the peel-away sheath assembly of claim 12, wherein the proximal conical portion (Fig. 5, recess 48a and 48b) comprises a proximal (Fig. 5, proximal end 16) circumferential discontinuity (The Examiner notes the first piece 42 and the second piece 44 come together to form a circumferential discontinuity for separation paragraph 0045), and wherein the distal (Fig. 2, distal end 18) cylindrical portion (Fig. 2, distal end 18) comprises a distal circumferential discontinuity (See Examiner’s Annotated Figure 2).

    PNG
    media_image2.png
    316
    566
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 2 of Honeck
Regarding claim 14, Honeck discloses the peel-away sheath assembly of claim 13, wherein the proximal circumferential discontinuity (See Examiner’s Annotated Figure 2) and distal circumferential discontinuity (See Examiner’s Annotated Figure 2) are aligned in a longitudinal direction (See Examiner’s Annotated Figure 2).
Regarding claim 15, Honeck discloses the peel-away sheath assembly of claim 14, wherein a distal end (Fig. 2, distal end 18) of the distal circumferential discontinuity (See Examiner’s Annotated Figure 2) abuts (See Examiner’s Annotated Figure 2) a proximal end (Fig. 1, proximal end 27) of the at least one peel-away line (Fig. 2, two slits 59) along the surface of the peel-away sheath body (Fig. 2, tubular member 22).
Regarding claim 21, Honeck discloses the peel-away sheath assembly of claim 8, wherein the reinforcing layer (Fig. 6, reinforcing member 30) is present only in a middle portion (paragraph 0034) of the peel-away sheath body (Fig. 1, tubular member 22).
Regarding claim 23, Honeck discloses the peel-away sheath assembly of claim 8, wherein the hypotube (Fig. 6, reinforcing member 30) is configured as two c-shaped halves (Fig. 7, first part 36 and second part 38 appear to be c-shaped.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honeck (US 20100082000 A1) in view of Heisel (US 20170296777).
Regarding claim 16, Honeck discloses the peel-away sheath assembly of claim 15, except wherein the inner layer and the outer layer comprise a thermoplastic.

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Honeck to substitute the material with a thermoplastic from Heisel because doing so would not alter the overall function of the device as both Honeck and Heisel relate to the use of guide catheter within a body lumen (paragraph 0003 of Heisel).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE J. EFTA/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783